Metcalf, J.
The question on which this case must be decided is, whether the alias execution, on which the sale was made to the tenant, was irregular and void, or only erroneous and voidable. If it was void, the tenant acquired no title under it, and the demandant is to recover. If it was only voidable, the tenant acquired title under it, and he is to have judgment. For it is a settled doctrine of the common law that the sale or assignment, by a sheriff, of the goods and chattels of a defendant, taken on a writ of fieri facias, conveys an indefeasible title to the possession of the specific articles sold or assigned, unless the writ be void, or the goods taken were the property of a stranger. Sewell on Sheriffs, 260. 2 Tidd’s Pract. (1st Amer. ed.) 936. Jackson v. Cadwell, 1 Cow. 644. Woodcock v. Bennet, 1 Cow. 737. The same is doubtless true of the sale, by an officer, of an equity of redemption, and of a levy by him on real estate, under, our statutes, if the debtor does not redeem.
When a judgment, on which an execution was regularly issued, is reversed, or when a satisfied execution, which was only erroneous and voidable, is set aside, the property which was taken from the judgment debtor is not restored to him, but restoration is made to him of the amount of money for which the property was sold. There is an exception to this rule, *68when property is delivered to the judgment creditor himself, on a writ of elegit. In that case, the property is restored to the judgment debtor, upon a reversal of the judgment. And when an outlawry is reversed, the goods which may have been sold on a capias utlagatum are restored. Goodyer v. Junce, Yelv. 179. Bac. Ab. Error, M. 3; Execution, Q. 2 Tidd’s Pract. (1st Amer, ed.) 1137, 1138. But if a writ of execution is void, a purchaser at a sale under it obtains no title to the property so purchased, and the judgment debtor may reclaim it. On this point, there is no room for doubt. The doubt arises on the question—when is a writ of execution void, and not merely voidable ? Upon this question, dicta may be found, and even decisions, which cannot be reconciled. But we find enough, in the adjudications of our predecessors in this court, to settle the present case. And we are satisfied that those decisions were made on sound principles. Those principles are, first, that when a judgment is satisfied or discharged, any execution subsequently issued thereon, and all proceedings under it, are void; as much so as an execution and the proceedings under it would be, if it were issued without any judgment at all to support it: Second, that when the amount of a judgment, on which an execution has issued, is paid to the creditor or to an officer, all further proceedings under the execution are void. Other courts have made similar decisions.
In this commonwealth, the commitment of a debtor in execu tion is not an absolute satisfaction of the judgment. But it is a satisfaction prima facie, and until defeated by subsequent events. While the debtor is in prison, no other measures against him can be taken to obtain payment, (3 Bl. Com. 415,) besides that which is provided by the Rev. Sts. c. 98, § 25; namely, by suing the judgment, attaching the debtor’s property by the. trustee process, and discharging him from prison within seven days after service of tne trustee writ. Twining v. Foot, 5 Cush. 515. Imprisonment, while it continues, is a satisfaction, unless there be some statute provision to the contrary. Sharpe v. Speckenagle, 3 S. & R. 465-467. Bowrell v. Zigler, 19 Ohio, 366. Rogers v. Marshall, 4 Leigh, 432. Rockhill v. Hanna, 15 *69How. 196. If the creditor, in any other way, discharges his debtor from imprisonment, the judgment is as effectually satisfied in law, as it is when the debtor pays the amount thereof in money, or when his property is sold on execution. And in King v. Goodwin, 16 Mass. 63, where a creditor, after committing his debtor on one execution, and discharging him from imprisonment, took out another execution and levied it on the debtor’s real estate, it was decided that the last execution was void, and that the levy under it conveyed no title to the estate levied on. In Loomis v. Storrs, 4 Conn. 440, where a creditor committed his debtor in execution, and then discharged him from prison and levied the same execution on his real estate, it was held that the levy was void; the judgment having been previously satisfied. In Hammatt v. Wyman, 9 Mass. 138, where one of two execution debtors paid the amount of the judgment to the creditor’s attorney, and took his receipt and discharge, without having the payment indorsed on the execution, and then caused the execution to be levied on his co-debtor’s goods for half of the amount of the judgment, and bought those goods at the sale, it was decided that he acquired no title to them; the execution being in law discharged, and the judgment satisfied, before the sale. And in Den v. Roberts, 11 Ired. 424, where the sum due on a fieri facias was paid to the sheriff, and he afterwards sold land under it, it was decided that the sale was void, and that the purchaser, though a stranger without notice, gained no title. See also, to the same effect, Hunter v. Stevenson, 1 Hill’s (S. C.) Rep. 415. Thrower v. Vaughan, 1 Rich. 18. Swan v. Saddlemire, 8 Wend. 676. Wood v. Colvin, 2 Hill’s (N. Y.) Rep. 566. We have seen a few cases, in which it was held that though the judgment creditor, or a third person having notice, cannot hold property set off or purchased on a satisfied execution, or on an execution issued on a satisfied judgment, yet that it is otherwise imcase of a purchaser without notice. But, in our judgment, there is no legal ground for this distinction. A purchaser of stolen goods, whether he had notice of the theft, or not, must surrender them to the owner; because the seller had no title and could convey none. And as we hold *70such an execution as above mentioned to be void, we must also hold, with Mr. Justice Butler, (1 Rich. 21,) that “ no conveyance can be good, which rests upon that which is null and void.” We therefore cannot distinguish the present case from that of King v. Goodwin. While the demandant was in prison on the first execution, on which the officer had returned the commitment, the judgment was prima facie satisfied; and at the time of the issuing of the alias, nothing appeared, and nothing existed, to defeat that satisfaction and render the demandant’s property liable, under chapters ninety seven and ninety eight of the revised statutes, to be seized and applied in payment of the judgment. He had not escaped; nor taken the poor debtors’ oath; nor been discharged by the judgment creditors, either on their suing the judgment and summoning a third person as his trustee, or on his demand of support as a pauper; nor had he been discharged by the jailer, on the creditors’ omission to secure or advance payment for his support in prison." The prima facie proof, therefore, that the judgment was satisfied by the commitment, remained unrebutted. Nor is it, even now, rebutted by any fact that is shown to have occurred since. It appears, indeed, that the demandant, after the issuing of the alias, left the prison. But whether he thereby committed an escape in law, or was discharged by the creditors’ consent, we cannot learn from the agreed facts. If he was discharged by-their consent, the judgment remains satisfied, not merely prima facie, but indefensibly. Whatever may have occurred, after the alias was issued, to defeat the prima facie satisfaction of the judgment, it is clear that, at the time of its issuing, the judgment was satisfied, for the time being at least, and that the alias, if it could ever have been lawfully issued, having been issued sooner than the law permitted, was void ab initio. See Penniman v. Cole, 8 Met. 496, and Briggs v. Wardwell, 10 Mass. 356.
The tenant, in support of his title under the' sale, relied on the decision of Lord Hardwicke, in the case of Jeanes v. Wilkins, 1 Ves. Sen. 195. And if we were bound by that decision, it would be conclusive in the tenant’s favor. In that case, while *71a debtor was in prison on a capias ad satisfaciendum, a writ of fieri facias was taken out, on which the sheriff seized and sold a leasehold estate of the debtor, and the purchaser assigned it to a third person. It does not appear, from the report, what parties raised the questions in the case. But it does appear that one of those questions was, “ whether the sale by the sheriff was regular, by virtue of this writ of execution, so as to convey a good estate, in point of law, to the defendant Cole,” (the assignee of the purchaser,) “ supposing the whole transaction fair.” Lord Hardwicke is reported to have said: “ To avoid the sale and title of the defendant, it must be proved that the fi. fa. was void and conveyed no authority to the sheriff; for it might be irregular, and yet, if sufficient to indemnify the sheriff in an action of trespass, he might convey a good title, notwithstanding the writ might be afterwards set aside. It is said that by law, during the existence of the capias, and the person in custody, a fi. fa. ought not to be taken out; and certainly it ought not. But yet the fi. fa. was not void; and the sheriff might justify taking this leasehold by that writ; and so may the purchaser under the sheriff, who gains a title. Otherwise, it would be very hard, if it should be at the peril of a purchaser under a fi. fa. whether the proceedings were regular or not.” Neither this reasoning, nor the citation of the case as an authority, in Tayloe v. Thomson, 5 Pet. 369, convinces us of the soundness of the decision. For we find that no doctrine is more firmly established than this; namely, that an officer may justify acts done by him under a process that is void, unless it appears on its face to be void, as well as acts done under a process that is voidable and has been avoided. Parsons v. Loyd, 3 Wils. 345. Gosset v. Howard, 10 Ad. & El. N. R. 454. Allison v. Rheam, 3 S. & R. 139. Hammond’s Nisi Prius, 49. In Barker v. Braham, 3 Wils. 376, Chief Justice De Grey said: “ A sheriff or his officers, or any acting under his or their authority, may justify themselves by pleading the writ only; because that is sufficient for their excuse, although there be no judgment or record to support or warrant such a writ.” It does not follow, then, that because a sheriff, in an action of trespass *72against him, may justify his act in selling property on an execution, therefore the sale conveys to the purchaser a title to the property sold. If that were a legal inference, all sales under void process, if not void on its face, would be as valid as sales under process that is voidable only. And we cannot see that it is any less hard for the defendant in an execution to lose his goods which are sold thereon after the judgment is paid or satisfied, than for the purchaser of them to lose his bargain. 1 Cow. 735.
It may be well to state, in this connection, that if payment of an execution is made to an officer who holds it, or if the judgment creditor discharges it, and gives the officer who holds it notice of the discharge, the officer cannot justify a subsequent commitment of the debtor, or seizure of his property, under the execution, but thereby becomes a trespasser. Sheppard’s Epitome, 551. Barker v. St. Quintin, 12 M. & W. 441. Gregory v. Slowman, 1 El. & Blackb. 360.

Judgment for the demandant.